Rich, J.:
This proceeding was instituted Under the provisions of the supplementary charter of the city of Yonkers (Laws of 1908, chap. 452), in which appellant’s land was acquired by the city for the purpose of straightening and widening one of its public streets. Upon the presentation of the report of the commissioners to the court for confirmation the appellant asked for a taxable bill of costs, together with an extra allowance Of Costs.' *789The request was denied by the learned court at Special Term upon the sole ground that the court was without the power, and the question presented upon this appeal is whether the court reached an erroneous conclusion.
The act under which the proceeding was instituted was entitled “An Act to supplement the general laws relating to the government of the city of Yonkers, and to revise and consolidate the local laws relating thereto,” and does not in terms refer to the “ Second Class Cities Law” or to the Condemnation Law. The act is supplemental, and provides (Art. 14, § 5) that “All acts and parts of acts inconsistent herewith are repealed so far as they affect the city of Yonkers; and the acts enumerated in the schedule annexed are repealed.” Section 103 of the Second Class Cities Law (Consol. Laws, chap. 53; Laws of 1909, chap. 55) is inconsistent with the supplemental act and is, therefore, repealed. Under that section proceedings to acquire land for municipal purposes must be taken under the provisions of the Condemnation Law, while under the supplementary statute such a proceeding by the city of Yonkers is to be taken in accordance with the procedure therein specified and provided. This proceeding being taken under the provisions of chapter 452 of the Laws of 1908, and not under the Condemnation Law (Code Civ. Proc. chap. 23, tit. 1), the provisions of the latter statute do not apply. (Matter of City of Brooklyn, 148 N. Y. 107.)
The supplementary statute is silent as to costs and allowances in proceedings of this character, and I am of the opinion that it was the intention of the Legislature that section 3240 of the Code of Civil Procedure should not be repealed. The order must, therefore, be reversed, with ten dollars costs and disbursements, and the proceeding remitted to the Special Term for the exercise of its discretion.
Hirschberg and Woodward, JJ., concurred; Burr, J., read for affirmance, with whom Thomas, J., concurred.